      Case 4:19-cv-00914-DPM Document 18 Filed 05/05/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

JERRY EUGENE KIRSCH, JR.                                    PLAINTIFF

v.                      No. 4:19-cv-914-DPM

ANDREW SAUL, Commissioner,
Social Security Administration                            DEFENDANT

                             JUDGMENT
     Kirsch' s complaint is dismissed with prejudice.



                                                   7
                                 D .P. Marshall Jr.
                                 United States District Judge
